Citation Nr: 0002083	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-13 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as scoliosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Navy from May 26, 1970 to 
December 23, 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).  The 
veteran perfected an appeal of the January 1998 decision.

This claim was also developed on the issues of service 
connection for neck muscle strain and for a left thumb 
condition.  Service connection was denied in January 1998 for 
those disabilities and those matters are no longer subject to 
appellate review.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been requested or obtained.

2. The claim of service connection for low back disability is 
not plausible.


CONCLUSION OF LAW 

The claim of service connection for a low back disorder, 
including scoliosis, is not well grounded.  38 U.S.C.A. 
§ 5107 (a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background 

Lumbar scoliosis described as "compensatory" was noted on 
the veteran's entry physical examination.  On his March 1970 
report of medical history, the veteran reported that he has 
back pain that reoccurs on a monthly basis.  

The veteran's service medical records from October 1970 to 
November 1970 show that the veteran complained of having 
problems with persistent back pain.  In November 1970, the 
veteran told the examiner that a horse kicked him ten years 
ago and since that time he has experienced intermittent low 
back pain.  The veteran reported that the pain lasted a month 
and was more severe than previously.  Examination revealed 
moderate kyphosis, but full range of motion and no other 
abnormality.  The spine was normal on discharge examination 
in December 1970.   

From December 1992 to November 1993, the veteran received 
treatment from several private physicians for his back pain.  
These records reflect that in November 1992, the veteran was 
involved in a car accident.  The veteran complained of having 
back pain that interfered with his ability to work as a 
barber.  These records reflect treatment for neck and low 
back disability.  

In April 1993, a private physician noted that since the 
veteran's last visit in March 1993, the veteran had developed 
a severe worsening of low back pain which he felt initially 
after the car accident.  It was revealed that diagnostic 
testing revealed several herniated lumbosacral discs.  

During a December 1993 VA examination, the veteran complained 
of low back pain, non-radiating.  The diagnoses included 
status post motor vehicle accident in November 1992, with a 
herniated disc at L5-6 and with low back pain, rule out 
lumbar disc disease. 

In November 1996, the veteran stated that while in service in 
September 1970 while working in shipping and receiving he 
fell from a second story ladder and injured his back.  The 
veteran complained that ever since then he has had severe 
back pain.  

II. Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303 (1999).

The appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304 (1999); Akins v. Derwinski, 1 Vet. App. 228, 
231 (1991).  The burden of proof is on the VA to rebut the 
presumption of soundness with evidence that the disability 
pre-existed service.  Doran v. Brown, 6 Vet. App. 283 (1994).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Temporary flare-ups of a pre-existing disorder during 
service, without evidence of a worsening of the underlying 
condition, does not constitute aggravation.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).  The veteran's 
statements that a pre-existing disorder worsened in service 
is not probative of aggravation of a pre-existing disorder.  
Routen v. Brown, 10 Vet. App. 183 (1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App.91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed Cir. 
1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence needed to 
support his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).

III. Analysis

The veteran's December 1993 VA examination and his private 
treatment records show that he has a low back disorder.  
Therefore, the Board finds that the first Caluza element is 
satisfied because there is a current medical diagnosis of 
disability.  Caluza, 7 Vet. App. at 506.  

The veteran has provided lay evidence indicating that he 
injured his back during service, and that his current low 
back disorder is related to that injury.  As a lay person the 
veteran is competent to provide evidence of an observable 
disorder, but he is not competent to provide evidence that 
requires medical expertise.  Grottveit, 5 Vet. App. at 93; 
Savage, 10 Vet. App. at 497. 

The veteran's March 1970 entrance examination shows that upon 
entry into the service, the veteran was suffering from back 
pain and he was diagnosed as having scoliosis.  In addition, 
the veteran stated in August 1998 that he was diagnosed with 
scoliosis prior to entering into service.  Because the 
existence of a back disorder was found on examination when 
the veteran entered service, he is not entitled to the 
presumption of soundness on entering service.  38 C.F.R. 
§ 3.304 (b).  

Since the veteran's back disorder is found to have pre-
existed service, the second Caluza element is met only if the 
disorder was aggravated by service.  A pre-existing disorder 
will be found to have been aggravated during service when 
there is an increase in severity of the underlying disability 
during service, unless the increase in disability was due to 
the natural progress of the disease.  38 C.F.R. § 3.306 (a).  
An acute exacerbation of the symptoms does not constitute 
evidence of an increase in the severity of the underlying 
disability.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
Although the veteran's service medical records show that he 
received treatment for back pain during service and claimed 
that it was more intense, the clinical records do not reflect 
an increase in the severity of the scoliosis or the presence 
of superimposed back pathology.  The service medical records 
show that when the veteran received treatment for his back 
pain, he explained that he had been kicked from a horse ten 
years ago and that he was still experiencing intermittent 
back pain.  The veteran's service medical records are 
negative for any evidence of a fall from a ladder that 
occurred in September or October 1970.

To date, the veteran has not submitted any medical evidence 
regarding aggravation of his low back disorder during service 
and the veteran's statements that the pre-existing disorder 
worsened in-service is not probative of aggravation of the 
pre-existing disorder.  Routen, 10 Vet. App. at 183.  The 
veteran, however, has submitted an April 1993 private medical 
report which indicated that his low back disorder had 
worsened after a November 1992 car accident.  

For these reasons, the Board has determined that the veteran 
has not submitted competent evidence that an increase in the 
severity of the low back disorder occurred during service and 
the claim of entitlement to service connection for a low back 
disorder is not well-grounded.


ORDER

The claim of entitlement to service connection for a low back 
disorder, claimed as scoliosis, is not well-grounded.  




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 

